Citation Nr: 0612713	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Veteran represented by:	John E. Howell, Attorney at 
Law




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1940 to July 
1945.  He died on March [redacted], 1999.  The appellant is his 
surviving spouse.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2005, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2006, based on a Joint Motion For Remand (joint 
motion), the Court remanded this appeal to the Board for 
compliance with instructions in the joint motion.  

The Board in turn remands these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


REMAND

During the course of this appeal, the Court decided the case 
of Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In their 
joint motion, both parties agree that this decision now 
necessitates remand for consideration of whether the 
appellant is entitled to DIC benefits under 38 U.S.C.A. 
§ 1318, based on a theory of "hypothetical entitlement."

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" as if the 
veteran had a service-connected death.  A "deceased veteran" 
is a veteran who dies not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation at the time of his death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding his death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  38 
U.S.C.A. § 1318(b) (West 2002). 

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38C.F.R. § 20.1106 to provide that 
there would be no hypothetical determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309, 16,317 (Apr. 
5, 2002). 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit held that VA's determination in this 
regard was proper and based on adequate rationale.  Id.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, however, in Rodriguez, the Court held that the 
January 2000 amendments effectively barring the "hypothetical 
entitlement theory" with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000, as in this case.  

Based on this recent case law, AMC must consider in the first 
instance whether the appellant is entitled to DIC benefits 
under 38 U.S.C.A. § 1318 based on a theory of hypothetical 
entitlement.  Prior to doing so, however, AMC must notify the 
appellant of the evidence and information needed to 
substantiate this theory.  In a letter dated February 2003, 
the RO mentioned this theory by name and informed the 
appellant that the Federal Circuit had determined that there 
can be no hypothetical entitlement under 38 U.S.C.A. § 1318.  
This information is now inaccurate due to Rodriguez.  As 
such, VA must provide the appellant updated notification.

This appeal is REMANDED for the following action:

1.  AMC should review the claims file and 
ensure that all notification required by 
the VCAA and its implementing regulations 
is completed.  Such action should include 
informing the appellant and her 
representative of the evidence needed to 
support her claim for DIC benefits under 
38 U.S.C.A. § 1318, including based on a 
theory of hypothetical entitlement.  AMC 
should afford the appellant and her 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the appellant in 
obtaining all identified evidence.

2.  AMC should then readjudicate the 
appellant's claims based on a 
consideration of all of the evidence of 
record.  AMC should consider the theory of 
"hypothetical entitlement" in 
readjudicating the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318.  If 
AMC denies either benefit sought on 
appeal, it should provide the appellant 
and her representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  Neither the appellant, nor her representative need 
take action.  They have a right, however, to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






